Citation Nr: 1533490	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back condition. 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In October 2011, the Veteran requested a hearing before the Board.  He withdrew his hearing request in February 2015.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back condition.  He claims that he has shooting and severe pain in his lower back.  Service treatment and post-service treatment records do not show a diagnosis of a back condition, however, the Veteran is competent to report symptoms such as pain.  He attributes his back pain to an in-service injury, where he fell and twisted his back while running with heavy artillery on his shoulders.  See May 2011 notice of disagreement.  His military occupation specialty was field artillery crewman.  As the Veteran's assertions of injury are consistent with the circumstances of his service and his lay statements indicate that his symptoms may be related to service, VA is required to provide an examination addressing the etiology of the Veteran's claimed back condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Board notes that additional evidence, particularly private treatment records, has been received after the most recent statement of the case (SOC).  On remand, the RO should review the entire claims file, and consider such evidence in a supplemental statement of the case.

Since the claims file is being returned, it should be updated to include any VA treatment records complied since June 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his condition since June 2012.  After securing the necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his back condition.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed back disability had its onset in service or is etiologically related to service.  The examiner should address the Veteran's assertions of an in-service back injury. 

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran should be provided a supplemental statement of the case addressing all the evidence of record, including recently submitted evidence.  The Veteran should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




